ACCEPTED
                                                                                      03-15-00007-CV
                                                                                              5188781
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 5/7/2015 10:42:58 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00007-CV
                      __________________________________
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                       IN THE THIRD COURT OF APPEALS              AUSTIN, TEXAS
                                AUSTIN, TEXAS                 5/8/2015 2:50:00 PM
                       _________________________________        JEFFREY D. KYLE
                                                                      Clerk
                                  JOHN DOE
                                   Appellant

                             V.
     BOARD OF DIRECTORS OF THE STATE BAR OF TEXAS,
COMMISSION FOR LAWYER DISCIPLINE; AND LINDA ACEVEDO, IN
HER OFFICIAL CAPACITY AS THE CHIEF DISCIPLINARY COUNSEL
               OF THE STATE BAR OF TEXAS
                          Appellees
               ______________________________

     On Appeal from the 126th Judicial District Court of Travis County, Texas
                        Cause No. D-1-GN-14-001635
                     ______________________________

                   APPELLANT’S SUPPLEMENTAL BRIEF
                      ______________________________

WEST, WEBB, ALLBRITTON & GENTRY,           GAINES WEST
P.C.                                       State Bar No. 21197500
1515 Emerald Plaza                         gaines.west@westwebblaw.com
College Station, Texas 77845
Telephone ~ (979) 694-7000                 JENNIFER D. JASPER
Facsimile ~ (979) 694-8000                 State Bar No. 24027026
                                           jennifer.jasper@westwebblaw.com

                                           ROB GEORGE
                                           State Bar No. 24067623
                                           rob.george@westwebblaw.com

                        ORAL ARGUMENT REQUESTED



APPELLANT’S SUPPLEMENTAL BRIEF                                                    1
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, John Doe, files the following Supplemental Brief to provide

additional support for his position that Texas Rule of Disciplinary Procedure

(“Rule”) 2.16 does not apply to keep Disciplinary Proceedings confidential from

the complainant. See TEX. R. DISCIPLINARY P. 2.16. This Supplemental Brief

specifically supplements Doe’s arguments in C.2., beginning on page 9 of his

Appellant’s Brief, entitled “Mootness.”

      Appellee, the Chief Disciplinary Counsel (“CDC”), maintains that her ex

parte recommendation to the Summary Disposition Panel regarding Doe’s

grievance cannot be shared with Doe, the complainant, pursuant to Rule 2.16,

which generally provides for confidentiality in Disciplinary Proceedings. See id.

However, as John Doe has argued in this proceeding, Rule 2.16 simply cannot be

construed to apply to the complainant himself. In further support of his position

regarding Rule 2.16, Appellant would show:

      The Texas Rules of Disciplinary Procedure expressly define the scope of

“Disciplinary Proceedings” as follows: “‘Disciplinary Proceedings’ include[ ] the

processing of a Grievance, the investigation and processing of an Inquiry or

Complaint, presentation of a Complaint before a Summary Disposition Panel, and

the proceeding before an Evidentiary Panel.” Id. R. 1.06L. Furthermore, the

Texas Government Code expressly gives a complainant the right to be present at


APPELLANT’S SUPPLEMENTAL BRIEF                                                      2
“all hearings at which testimony is taken,” which includes Evidentiary Panel

proceedings—a type of Disciplinary Proceeding. TEX. GOV’T CODE ANN. §

81.072(b)(10); see TEX. R. DISCIPLINARY P. 1.06L, 2.16.

      These two provisions, when taken together, demonstrate that a complainant

actually has a right to be present during a particular portion of the Disciplinary

Proceeding (the evidentiary hearing), and in fact, the CDC asserts this position in

its Evidentiary Panel proceedings. The CDC’s interpretation that Rule 2.16 makes

Disciplinary Proceedings confidential from the complainant cannot stand, in light

of the fact that Disciplinary Proceedings include Evidentiary Panels, before which

the complainant has an express right to appear.

      In the absence of a court ruling articulating that 2.16 does not require

Disciplinary Proceedings be kept confidential from the complainant, the CDC

(Appellee in this case) will continue to incorrectly rely on Rule 2.16 to incorrectly

justify its refusals to disclose its recommendations to complainants (similarly

situated to Doe) when making its recommendation to the Summary Disposition

Panel. And the Summary Disposition Panel will continue to rule on the CDC’s

recommendations before a court can intervene, thereby prohibiting review of the

CDC’s ex parte recommendation and “no just cause” finding. Thus, this case

satisfies the “public interest exception” to the mootness doctrine, and the trial court

had jurisdiction to hear the pending declaratory judgment action. See Univ.


APPELLANT’S SUPPLEMENTAL BRIEF                                                          3
Scholastic League v. Buchanan, 848 S.W.2d 298, 204 (Tex. App.—Austin 1993,

no writ).

                                     PRAYER

      Appellant John Doe prays that this Court reverse the trial court’s dismissal

and remand this case for further proceedings.


                                 Respectfully submitted,

                                 WEST, WEBB, ALLBRITTON & GENTRY, P.C.
                                 1515 Emerald Plaza
                                 College Station, Texas 77845-1515
                                 Telephone: (979) 694-7000
                                 Facsimile: (979) 694-8000

                                 By: /s Gaines West
                                   GAINES WEST
                                   State Bar No. 21197500
                                   gaines.west@westwebblaw.com

                                    JENNIFER D. JASPER
                                    State Bar No. 24027026
                                    jennifer.jasper@westwebblaw.com

                                    ROB GEORGE
                                    State Bar No. 24067623
                                    rob.george@westwebblaw.com




APPELLANT’S SUPPLEMENTAL BRIEF                                                       4
                       CERTIFICATE OF COMPLIANCE

       I certify that this APPELLANT’S SUPPLEMENTAL BRIEF complies with the
typeface and word-count requirement set forth in the Rules of Appellate Procedure.
This motion has been prepared, using Microsoft Word, in 14-point Times New
Roman font for the text and 12-point Times New Roman font for any footnotes.
This motion contains 466 words, as determined by the word count feature of the
word processing program used to prepare this document, excluding those portions
of the notice exempted by TEX. R. APP. P. 9.4(i)(1).




                                            /s Gaines West
                                            Gaines West




APPELLANT’S SUPPLEMENTAL BRIEF                                                   5
                           CERTIFICATE OF SERVICE

      On May 7, 2015, the undersigned certifies that he served a copy of
APPELLANT’S SUPPLEMENTAL BRIEF on the following in the manner listed below,
in compliance with Texas Rules of Appellate Procedure 9.5 and 25.1(e):

Cynthia Canfield Hamilton                  Via email: chamilton@texasbar.com
Senior Appellate Counsel                   Via E-file Notification
Office of the Chief Disciplinary Counsel   and Certified Mail, RRR
State Bar of Texas
P.O. Box 12487
Austin, Texas 78711

Paul Homburg                               Via email: phomburg@texasbar.com
Disciplinary Counsel                       Via E-file Notification
Office of the Chief Disciplinary Counsel   and Certified Mail, RRR
State Bar of Texas
711 Navarro, Suite 750
San Antonio, Texas 78205

Rebecca Stevens                            Via email: bstevens@texasbar.com
Disciplinary Counsel                       Via E-file Notification
Office of the Chief Disciplinary Counsel   and Certified Mail, RRR
State Bar of Texas
P. O. Box 12487
Austin, Texas 78711-2487


                                           /s Gaines West
                                           Gaines West




APPELLANT’S SUPPLEMENTAL BRIEF                                                 6
1.06. Definitions, TX ST RULES DISC P 1.06




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              a-1. Rules of Disciplinary Procedure (Refs & Annos)
                Part I. General Rules

                              V.T.C.A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 1.06

                                                       1.06. Definitions

                                                          Currentness


A. “Address” means the registered address provided by the attorney who is the subject of the Grievance, as that address is
shown on the membership rolls maintained by the State Bar on behalf of the Clerk of the Supreme Court at the time of receipt
of the Grievance by the Chief Disciplinary Counsel.


B. “Board” means the Board of Directors of the State Bar of Texas.


C. “Chief Disciplinary Counsel” means the person serving as Chief Disciplinary Counsel and any and all of his or her assistants.


D. “Commission” means the Commission for Lawyer Discipline, a permanent committee of the State Bar of Texas.


E. “Committee” means any of the grievance committees within a single District.


F. “Complainant” means the person, firm, corporation, or other entity, including the Chief Disciplinary Counsel, initiating a
Complaint or Inquiry.


G. “Complaint” means those written matters received by the Office of the Chief Disciplinary Counsel that, either on the
face thereof or upon screening or preliminary investigation, allege Professional Misconduct or attorney Disability, or both,
cognizable under these rules or the Texas Disciplinary Rules of Professional Conduct.


H. “Director” means a member of the Board of Directors of the State Bar of Texas.


I. “Disability” means any physical, mental, or emotional condition that, with or without a substantive rule violation, results in
the attorney's inability to practice law, provide client services, complete contracts of employment, or otherwise carry out his or
her professional responsibilities to clients, courts, the profession, or the public.


J. “Disciplinary Action” means a proceeding brought by or against an attorney in a district court or any judicial proceeding
covered by these rules other than an Evidentiary Hearing.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
1.06. Definitions, TX ST RULES DISC P 1.06




K. “Disciplinary Petition” means a pleading that satisfies the requirements of Rule 3.01.


L. “Disciplinary Proceedings” includes the processing of a Grievance, the investigation and processing of an Inquiry or
Complaint, presentation of a Complaint before a Summary Disposition Panel, and the proceeding before an Evidentiary Panel.


M. “District” means disciplinary district.


N. “Evidentiary Hearing” means an adjudicatory proceeding before a panel of a grievance committee.


O. “Evidentiary Panel” means a panel of the District Grievance Committee performing an adjudicatory function other than that
of a Summary Disposition Panel with regard to a Disciplinary Proceeding pending before the District Grievance Committee
of which the Evidentiary Panel is a subcommittee.


P. “Evidentiary Petition” means a pleading that satisfies the requirements of Rule 2.17.


Q. “General Counsel” means the General Counsel of the State Bar of Texas and any and all of his or her assistants.


R. “Grievance” means a written statement, from whatever source, apparently intended to allege Professional Misconduct by a
lawyer, or lawyer Disability, or both, received by the Office of the Chief Disciplinary Counsel.


S. “Inquiry” means any written matter concerning attorney conduct received by the Office of the Chief Disciplinary Counsel
that, even if true, does not allege Professional Misconduct or Disability.


T. “Intentional Crime” means (1) any Serious Crime that requires proof of knowledge or intent as an essential element or (2)
any crime involving misapplication of money or other property held as a fiduciary.


U. “Just Cause” means such cause as is found to exist upon a reasonable inquiry that would induce a reasonably intelligent
and prudent person to believe that an attorney either has committed an act or acts of Professional Misconduct requiring that
a Sanction be imposed, or suffers from a Disability that requires either suspension as an attorney licensed to practice law in
the State of Texas or probation.


V. “Penal Institution” has the meaning assigned by Article 62.001, Code of Criminal Procedure.


W. “Professional Misconduct” includes:


  1. Acts or omissions by an attorney, individually or in concert with another person or persons, that violate one or more of
  the Texas Disciplinary Rules of Professional Conduct.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         2
1.06. Definitions, TX ST RULES DISC P 1.06




  2. Attorney conduct that occurs in another state or in the District of Columbia and results in the disciplining of an attorney in
  that other jurisdiction, if the conduct is Professional Misconduct under the Texas Disciplinary Rules of Professional Conduct.


  3. Violation of any disciplinary or disability order or judgment.


  4. Engaging in conduct that constitutes barratry as defined by the law of this state.


  5. Failure to comply with Rule 13.01 of these rules relating to notification of an attorney's cessation of practice.


  6. Engaging in the practice of law either during a period of suspension or when on inactive status.


  7. Conviction of a Serious Crime, or being placed on probation for a Serious Crime with or without an adjudication of guilt.


  8. Conviction of an Intentional Crime, or being placed on probation for an Intentional Crime with or without an adjudication
  of guilt.


X. “Reasonable Attorneys' Fees,” for purposes of these rules only, means a reasonable fee for a competent private attorney,
under the circumstances. Relevant factors that may be considered in determining the reasonableness of a fee include but are
not limited to the following:


  1. The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the
  legal service properly;


  2. The fee customarily charged in the locality for similar legal services;


  3. The amount involved and the results obtained;


  4. The time limitations imposed by the circumstances; and


  5. The experience, reputation, and ability of the lawyer or lawyers performing the services.


Y. “Respondent” means any attorney who is the subject of a Grievance, Complaint, Disciplinary Proceeding, or Disciplinary
Action.


Z. “Sanction” means any of the following:


  1. Disbarment.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              3
1.06. Definitions, TX ST RULES DISC P 1.06




  2. Resignation in lieu of discipline.


  3. Indefinite Disability Suspension.


  4. Suspension for a term certain.


  5. Probation of suspension, which probation may be concurrent with the period of suspension, upon such reasonable terms
  as are appropriate under the circumstances.


  6. Interim suspension.


  7. Public reprimand.


  8. Private reprimand.

The term “Sanction” may include the following additional ancillary requirements.


  a. Restitution (which may include repayment to the Client Security Fund of the State Bar of any payments made by reason
  of Respondent's Professional Misconduct); and


  b. Payment of Reasonable Attorneys' Fees and all direct expenses associated with the proceedings.


AA. “Serious Crime” means barratry; and felony involving moral turpitude; any misdemeanor involving theft, embezzlement,
or fraudulent or reckless misappropriation of money or other property; or any attempt, conspiracy, or solicitation of another
to commit any of the foregoing crimes.


BB. “State Bar” means the State Bar of Texas.


CC. “Summary Disposition Panel” means a panel of the Committee that determines whether a Complaint should proceed or
should be dismissed based upon the absence of evidence to support a finding of Just Cause after a reasonable investigation by
the Chief Disciplinary Counsel of the allegations in the Grievance.


DD. “Wrongfully Imprisoned Person” has the meaning assigned by Section 501.101, Government Code.


Credits
Adopted by orders of Feb. 26, 1991, and Oct. 9, 1991, eff. May 1, 1992. Amended by orders of Dec. 29, 2003, eff. Jan. 1, 2004;
May 14, 2008, Aug. 20, 2008, eff. Sept. 1, 2008; Oct. 14, 2013, eff. Nov. 1, 2013.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                         4
1.06. Definitions, TX ST RULES DISC P 1.06


               



Notes of Decisions (26)

V. T. C. A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 1.06, TX ST RULES DISC P 1.06
Current with amendments received through 3/15/2015

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                5
2.16. Confidentiality, TX ST RULES DISC P 2.16




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Title 2, Subtitle G--Appendix
              a-1. Rules of Disciplinary Procedure (Refs & Annos)
                Part II. The District Grievance Committees

                              V.T.C.A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.16

                                                    2.16. Confidentiality

                                                         Currentness


A. All members and staff of the Office of Chief Disciplinary Counsel, Board of Disciplinary Appeals. Committees, and
Commission shall maintain as confidential all Disciplinary Proceedings and associated records, except that:


  1. the pendency, subject matter, status of an investigation, and final disposition, if any, may be disclosed by the Office of
  Chief Disciplinary Counsel or Board of Disciplinary Appeals if the Respondent has waived confidentiality, the Disciplinary
  Proceeding is based on conviction of a serious crime, or disclosure is ordered by a court of competent jurisdiction;


  2. if the Evidentiary Panel finds that professional misconduct occurred and imposes any sanction other than a private
  reprimand.


     a. the Evidentiary Panel's final judgment is a public record from the date the judgment is signed; and


     b. once all appeals, if any, have been exhausted and the judgment is final, the Office of Chief Disciplinary Counsel shall,
     upon request, disclose all documents, statements, and other information relating to the Disciplinary Proceeding that came
     to the attention of the Evidentiary Panel during the Disciplinary Proceeding;


  3. the record in any appeal to the Board of Disciplinary Appeals from an Evidentiary Panel's final judgment, other than an
  appeal from a judgment of private reprimand, is a public record; and


  4. facts and evidence that are discoverable elsewhere are not made confidential merely because they are discussed or
  introduced in the course of a Disciplinary Proceeding.


B. The deliberations and voting of an Evidentiary Panel are strictly confidential and not subject to discovery. No person is
competent to testify as to such deliberations and voting.


C. Rule 6.08 governs the provision of confidential information to authorized agencies investigating qualifications for admission
to practice, attorney discipline enforcement agencies, law enforcement agencies, the State Bar's Client Security Fund, the State




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
2.16. Confidentiality, TX ST RULES DISC P 2.16


Bar's Lawyer Assistance Program, the Supreme Court's Unauthorized Practice of Law Committee and its subcommittees, and
the Commission on Judicial Conduct.


Credits
Adopted by orders of Feb. 26, 1991, and Oct. 9, 1991, eff. May 1, 1992. Renumbered from Rule 2.15 and amended by orders
of Dec. 29, 2003, eff. Jan. 1, 2004. Amended by order of Dec. 7, 2009, eff. Jan. 1, 2010.

               



Notes of Decisions (1)

V. T. C. A., Govt. Code T. 2, Subt. G App. A-1, Disc. Proc., 2.16, TX ST RULES DISC P 2.16
Current with amendments received through 3/15/2015

End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                2
§ 81.072. General Disciplinary and Disability Procedures, TX GOVT § 81.072




  Vernon's Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 2. Judicial Branch (Refs & Annos)
        Subtitle G. Attorneys
           Chapter 81. State Bar (Refs & Annos)
              Subchapter E. Discipline (Refs & Annos)

                                            V.T.C.A., Government Code § 81.072

                                § 81.072. General Disciplinary and Disability Procedures

                                                 Effective: September 1, 2013
                                                         Currentness


(a) In furtherance of the supreme court's powers to supervise the conduct of attorneys, the court shall establish disciplinary and
disability procedures in addition to the procedures provided by this subchapter.


(b) The supreme court shall establish minimum standards and procedures for the attorney disciplinary and disability system.
The standards and procedures for processing grievances against attorneys must provide for:


  (1) classification of all grievances and investigation of all complaints;


  (2) a full explanation to each complainant on dismissal of an inquiry or a complaint;


  (3) periodic preparation of abstracts of inquiries and complaints filed that, even if true, do or do not constitute misconduct;


  (4) an information file for each grievance filed;


  (5) a grievance tracking system to monitor processing of grievances by category, method of resolution, and length of time
  required for resolution;


  (6) notice by the state bar to the parties of a written grievance filed with the state bar that the state bar has the authority
  to resolve of the status of the grievance, at least quarterly and until final disposition, unless the notice would jeopardize an
  undercover investigation;


  (7) an option for a trial in a district court on a complaint and an administrative system for attorney disciplinary and disability
  findings in lieu of trials in district court, including an appeal procedure to the Board of Disciplinary Appeals and the supreme
  court under the substantial evidence rule;


  (8) an administrative system for reciprocal and compulsory discipline;




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               1
§ 81.072. General Disciplinary and Disability Procedures, TX GOVT § 81.072




  (9) interim suspension of an attorney posing a threat of immediate irreparable harm to a client;


  (10) authorizing all parties to an attorney disciplinary hearing, including the complainant, to be present at all hearings at
  which testimony is taken and requiring notice of those hearings to be given to the complainant not later than the seventh
  day before the date of the hearing;


  (11) the commission adopting rules that govern the use of private reprimands by grievance committees and that prohibit a
  committee:


     (A) giving an attorney more than one private reprimand within a five-year period for a violation of the same disciplinary
     rule; or


     (B) giving a private reprimand for a violation:


       (i) that involves a failure to return an unearned fee, a theft, or a misapplication of fiduciary property; or


       (ii) of a disciplinary rule that requires a prosecutor to disclose to the defense all evidence or information known to
       the prosecutor that tends to negate the guilt of the accused or mitigates the offense, including Rule 3.09(d), Texas
       Disciplinary Rules of Professional Conduct; and


  (12) distribution of a voluntary survey to all complainants urging views on grievance system experiences.


(b-1) In establishing minimum standards and procedures for the attorney disciplinary and disability system under Subsection
(b), the supreme court must ensure that the statute of limitations applicable to a grievance filed against a prosecutor that alleges
a violation of the disclosure rule does not begin to run until the date on which a wrongfully imprisoned person is released from
a penal institution.


(b-2) For purposes of Subsection (b-1):


  (1) “Disclosure rule” means the disciplinary rule that requires a prosecutor to disclose to the defense all evidence or
  information known to the prosecutor that tends to negate the guilt of the accused or mitigates the offense, including Rule
  3.09(d), Texas Disciplinary Rules of Professional Conduct.


  (2) “Penal institution” has the meaning assigned by Article 62.001, Code of Criminal Procedure.


  (3) “Wrongfully imprisoned person” has the meaning assigned by Section 501.101.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
§ 81.072. General Disciplinary and Disability Procedures, TX GOVT § 81.072




(c) In addition to the minimum standards and procedures provided by this chapter, the supreme court, under Section 81.024 shall
prepare, propose, and adopt rules it considers necessary for disciplining, suspending, disbarring, and accepting resignations
of attorneys.


(d) Each attorney is subject to the Texas Rules of Disciplinary Procedure and the Texas Disciplinary Rules of Professional
Conduct.


(e) The state bar shall establish a voluntary mediation and dispute resolution procedure to:


  (1) attempt to resolve each allegation of attorney misconduct that is:


     (A) classified as an inquiry under Section 81.073(a)(2)(A) because it does not constitute an offense cognizable under the
     Texas Disciplinary Rules of Professional Conduct; or


     (B) classified as a complaint and subsequently dismissed; and


  (2) facilitate coordination with other programs administered by the state bar to address and attempt to resolve inquiries and
  complaints referred to the voluntary mediation and dispute resolution procedure.


(e-1) All types of information, proceedings, hearing transcripts, and statements presented during the voluntary mediation and
dispute resolution procedure established under Subsection (e) are confidential to the same extent the information, proceedings,
transcripts, or statements would be confidential if presented to a panel of a district grievance committee.


(f) Responses to the survey provided for in Subsection (b)(12) may not identify either the complainant or attorney and shall
be open to the public. The topics must include:


  (1) treatment by the grievance system staff and volunteers;


  (2) the fairness of grievance procedures;


  (3) the length of time for grievance processing;


  (4) disposition of the grievance; and


  (5) suggestions for improvement of the grievance system.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                          3
§ 81.072. General Disciplinary and Disability Procedures, TX GOVT § 81.072




(g) A person may not maintain an action against a complainant or witness in a disciplinary proceeding based on a communication
made by the complainant or witness to the commission, a grievance committee, or the chief disciplinary counsel. The immunity
granted by this subsection is absolute and unqualified.


(h) The state bar or a court may not require an attorney against whom a disciplinary action has been brought to disclose
information protected by the attorney-client privilege if the client did not initiate the grievance that is the subject of the action.


(i) A panel of a district grievance committee of the state bar that votes on a grievance matter shall disclose to the complainant
and the respondent in the matter the number of members of the panel:


  (1) voting for a finding of just cause;


  (2) voting against a finding of just cause; and


  (3) abstaining from voting on the matter.


(j) A quorum of a panel of a district grievance committee of the state bar must include one public member for each two attorney
members.


(k) A member of a panel of a district grievance committee of the state bar may vote on a grievance matter to which the panel
was assigned only if the member is present at the hearing at which the vote takes place.


(l) A person may be appointed to serve on a panel of a district grievance committee of the state bar only if the person is a
member of the district grievance committee from which the panel was assigned and the person was appointed to serve on the
committee in strict accordance with the Texas Rules of Disciplinary Procedure.


(m) A panel of a district grievance committee of the state bar may not be changed in size for the purpose of obtaining a quorum
on the panel without the approval of the complainant and the respondent in the grievance matter to which the panel was assigned.


(n) A member of a panel of a district grievance committee of the state bar may not be substituted with another member of the
district grievance committee on the day of the hearing for which the panel was assigned without the approval of the complainant
and the respondent in the grievance matter.


(o) Whenever a grievance is either dismissed as an inquiry or dismissed as a complaint in accordance with the Texas Rules
of Disciplinary Procedure and that dismissal has become final, the respondent attorney may thereafter deny that a grievance
was pursued and may file a motion with the tribunal seeking expunction of all records on the matter, other than statistical or
identifying information maintained by the chief disciplinary counsel pertaining to the grievance.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                4
§ 81.072. General Disciplinary and Disability Procedures, TX GOVT § 81.072




Credits
Added by Acts 1987, 70th Leg., ch. 148, § 3.01, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 795, § 20, eff. Sept.
1, 1991; Acts 2001, 77th Leg., ch. 1436, § 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 227, §§ 15, 16, eff. Sept. 1, 2003;
Acts 2013, 83rd Leg., ch. 450 (S.B. 825), § 1, eff. Sept. 1, 2013.



Notes of Decisions (20)

V. T. C. A., Government Code § 81.072, TX GOVT § 81.072
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263


                                                                 Opinion
                    848 S.W.2d 298
                Court of Appeals of Texas,                       KIDD, Justice.
                         Austin.
                                                                 The University Interscholastic League and its Executive
         UNIVERSITY INTERSCHOLASTIC                              Director, Bailey Marshall, *300 (collectively hereinafter
      LEAGUE and Bailey Marshall, Appellants,                    the “UIL”) appeal the judgment of the trial court granting a
                         v.                                      permanent injunction against the enforcement of the UIL's
    Bruce LaFeyette BUCHANAN, et al., Appellees.                 over–19 rule. 1 We will affirm the judgment of the district
     UNIVERSITY INTERSCHOLASTIC LEAGUE                           court.
         and Dr. Bailey Marshall, Appellants,
                         v.
      Phillip Earl BOMAR, Jr., et al., Appellees.                               FACTUAL BACKGROUND

    Nos. 3–92–108–CV, 3–92–161–CV. | Feb. 3,                     Composed of representatives of Texas school districts, the
   1993. | Rehearing Overruled March 31, 1993.                   UIL is a voluntary organization that regulates, among other
                                                                 things, the competitive athletics of the junior and senior
Learning disabled high school athletes sought to permanently     high school student athletes in Texas. This case involves
enjoin organization regulating high school athletics from        a challenge to section 400(a) of the UIL Constitution and
enforcing rule precluding participation by athletes over 19      Contest Rules (the “over–19 rule”) which states: “Subject to
years old. The 331st and 53rd Judicial District Courts,          the other sections of this subchapter, an individual is eligible
Travis County, B.B. Schraub, J., granted the injunction, and     to participate in a League varsity contest as a representative of
organization appealed. The Court of Appeals, Kidd, J., held      a participant school if that individual ... is less than 19 years
that: (1) athletes were “disabled” under Rehabilitation Act;     old on September 1 preceding the contest....”
(2) organization failed to reasonably accommodate athletes
by not allowing exceptions to rule; (3) students' failure        The UIL states that the underlying purpose of the over–
to exhaust remedies under Individuals with Disabilities          19 rule is to ensure the safety of the participating student
Education Act did not deprive trial court of jurisdiction; and   athletes and the equality of competitors. It argues that one
(4) “public interest exception” to mootness doctrine permitted   policy justification for the over–19 rule is the avoidance of
review.                                                          potential injury which might result if younger, less developed
                                                                 high school students are required to compete against older
Affirmed.                                                        students. Furthermore, the UIL argues that the over–19 rule
                                                                 discourages the practice of “redshirting,” i.e., having students
                                                                 repeat grades so that they will be more mature and better
Attorneys and Law Firms
                                                                 athletes during their high school years. The UIL permits no
*299 William C. Bednar, Jr., Eskew, Muir & Bednar,               exception to or waiver of the over–19 rule based on special
Austin, for University Interscholastic League.                   circumstances of individual students.

James R. Raup, McGinnis, Lochridge & Kilgore, Austin, for        Appellees, Bruce Buchanan and Phillip Bomar (the
Austin Independent School Dist. and Dr. Jim Hensley.             “Students”), obtained permanent injunctions allowing them
                                                                 to participate in the 1991 football season. The final judgments
Diane M. Henson, Graves, Dougherty, Hearon & Moody,              rendered in these causes stated that the over–19 rule violated
Austin, for Bruce LaFeyette Buchanan and Phillip Earl            Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.A.
Bomar, Jr.                                                       § 794 (West Supp.1992) (“Section 504”), as applied to the
                                                                 Students. Section 504 provides in pertinent part:
Leonard J. Schwartz, Schwartz & Eichelbaum, P.C., Austin,
for Dallas Independent School Dist. and Dr. Marvin E.                         No otherwise qualified individual
Edwards.                                                                      with handicaps in the United States,
                                                                              as defined in section 706(8) of
Before CARROLL, C.J., and JONES and KIDD, JJ.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             1
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

             this title, shall, solely by reason of
             her or his handicap, be excluded
             from the participation in, be denied
                                                                      CROSS–CLAIMS OF THE SCHOOL DISTRICTS
             the benefits of, or be subjected to
             discrimination under any program or                   Both school districts filed cross-claims against the UIL,
             activity receiving Federal financial                  stating that the UIL's mandatory forfeiture rule caused them
             assistance....                                        to violate the rights of the Students. Section 700(a)(2)(C)
                                                                   (ii) of the UIL Constitution and Contest Rules (the UIL's
29 U.S.C.A. § 794.
                                                                   “mandatory forfeiture rule”) provides that if a school allows
                                                                   a student who is finally determined ineligible to participate
The factual bases for the permanent injunctions involving the
                                                                   in a UIL contest under a court order, the school must forfeit
Students are as follows.
                                                                   all contests in which the student participated. In the past, the
                                                                   UIL has enforced the mandatory forfeiture rule to require
Bruce Buchanan                                                     that a school forfeit all of its contests in which the litigating
Buchanan turned nineteen years old before he entered the           student participated even though the student's participation
twelfth grade at Travis High School of the Austin Independent      was pursuant to a lawful court-ordered injunction. 3
School District (“Austin ISD”). Because he had learning
disabilities, he had repeated the first and seventh grades.        In October 1991, the trial court issued temporary orders
During ninth grade, Buchanan began participating in his            enjoining the enforcement of the over–19 rule against the
school's football program. Although he was nineteen at the         Students and the mandatory forfeiture rule against Austin ISD
start of his senior year, Buchanan was below the average           and Dallas ISD. These two causes were then consolidated
weight and height of his team members, and he never was a          for purposes of trial and appeal. After a trial on the merits,
starter on the team.                                               the district court rendered a final judgment in favor of the
                                                                   Students and the school districts, enjoining the enforcement
Both Buchanan's mother and his Admission, Review and               of the two rules.
Dismissal (ARD) Committee 2 requested a waiver from the
over–19 rule. The UIL responded that there were “no rules          From this judgment, the UIL appeals bringing forth four
which allow for a waiver of the 19–year–old rule.” Buchanan        points of error.
instituted this lawsuit against the UIL and its director, and
later joined Austin ISD and Dr. *301 Jim Hensley, the
Superintendent of Austin ISD, as defendants in the suit to                  IMPACT OF THE REHABILITATION
enjoin the enforcement of the rule.                                            ACT ON THE OVER–19 RULE

                                                                    [1] [2] In order to obtain injunctive relief, an applicant
Phillip Bomar                                                      must establish the existence of a wrongful act, imminent
Bomar was also nineteen years of age at the start of his senior    harm, and irreparable injury, and the absence of an adequate
year. He had repeated his fourth and seventh grades, and was       remedy at law. Hues v. Warren Petroleum Co., 814
classified by his school district, Dallas Independent School       S.W.2d 526, 529 (Tex.App.—Houston [14th Dist.] 1991, writ
District (“Dallas ISD”), as learning disabled. Like Buchanan,      denied); Priest v. Texas Animal Health Comm'n, 780 S.W.2d
Bomar began playing football for his high school, Justin F.        874, 875 (Tex.App.—Dallas 1989, no writ). The decision
Kimball High School. Bomar was average in size compared            to grant or deny a permanent injunction lies within the trial
to the other members of his football team and was a starting       court's sound discretion, and appellate review is restricted to
linebacker during his junior year of high school.                  whether the action involved a clear abuse of discretion. Hues,
814 S.W.2d at 529; Priest, 780 S.W.2d at 875.
Bomar's mother and high school principal applied for a waiver
of the over–19 rule for Bomar, which the UIL refused. In            [3] [4] The UIL argues in its first two points of error that
response, Bomar filed this action against the UIL, its director,   the trial court erred in granting the permanent injunctions
Dallas ISD, and Dr. Marvin Edwards, the Superintendent of
                                                                   against the over–19 rule and in awarding attorneys' fees. 4 In
Dallas ISD.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              2
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

its first point of error, the UIL alleges that the rule does not    Although the UIL provides a waiver procedure for some
discriminate solely on the basis of the Students' handicaps;        eligibility rules, e.g., the four-year eligibility rule, it fails
the UIL maintains that the Students are ineligible due to their     to furnish such a process for the over–19 rule. Since the
ages which are determined by their birth dates. The rule and        UIL already utilizes a waiver procedure for some rules, the
its purposes, it contends, apply equally to both handicapped        evidence indicates that instituting such a procedure for the
and non-handicapped students.                                       over–19 rule might be a reasonable accommodation in the
                                                                    UIL program to ensure that handicapped persons achieve
 *302 We agree that the UIL's enforcement of its over–19            meaningful access to the competitions regulated by the UIL.
rule as to these Students was not on the basis of a current         We find the U.S. District Court's reasoning on this issue in
handicap or because of a history of being handicapped.              Booth v. University Interscholastic League, No. A–90–CA–
However, the record clearly demonstrates that both Students         764 (W.D.Tex. Oct. 4, 1990) (case dismissed as moot Jan. 14,
repeated grades in school because of learning disabilities.         1991), particularly persuasive:
Had they not experienced difficulties in the classroom and
progressed through school at a pace slower than most                             [T]o uphold the [UIL's] blanket policy
students, they would have turned nineteen after September 1                      against consideration of the Plaintiff's
of their senior year and thus would have been age-eligible to                    circumstances in this case would be
participate in interscholastic athletics.                                        to undermine the objectives of the
                                                                                 Rehabilitation Act without advancing
The United States District Court, in Doe v. Marshall, 459                        the policies behind the 19 year-old
F.Supp. 1190 (S.D.Tex.1978), vacated and remanded on                             eligibility rule. There is no evidence
other grounds, 622 F.2d 118 (5th Cir.1980), cert. denied,                        before the Court to suggest that the
                                                                                 [UIL] bases its decision to bar the
451 U.S. 993, 101 S. Ct. 2336, 68 L. Ed. 2d 855 (1981), 5
                                                                                 Plaintiff from playing high school
invoked a balancing test of the harms inflicted upon the
                                                                                 football on any particular harm that
various parties in its determination of whether to grant a
                                                                                 might result if he is allowed to
preliminary injunction of a UIL rule. Id. at 1192. In the
                                                                                 play, or on anything other than a
present cases, evidence demonstrated that the Students would
                                                                                 policy of strictly enforcing its rules.
benefit emotionally by participating in competitive athletics.
                                                                                 But the Rehabilitation Act requires
The evidence did not show that these Students had been
                                                                                 that federally assisted programs do
involved in redshirting or that they presented a danger to other
                                                                                 more for those who fall within its
student athletes; the concerns that made the rule necessary
                                                                                 ambit. For these reasons, requiring the
are not present in these causes and the UIL is not harmed.
                                                                                 [UIL] to give special consideration
Thus, the equities before the trial court weighed in favor of
                                                                                 to the Plaintiff based on his history
enjoining the enforcement of the rule.
                                                                                 of being handicapped is a reasonable
                                                                                 accommodation.
The United States Supreme Court has stated that “an
otherwise qualified handicapped individual must be provided         Booth, at 11–12. The Students in these causes are entitled
with meaningful access to the benefit that the grantee offers....   to special consideration by the UIL to guarantee that
[T]o assure meaningful access, reasonable accommodations            the objectives of Section 504 are effectuated. A waiver
in the grantee's program or benefit may have to be made.”           mechanism for the over–19 rule would permit the UIL to
Alexander v. Choate, 469 U.S. 287, 301, 105 S. Ct. 712, 720,         consider the facts of particular situations in order to make
83 L. Ed. 2d 661 (1985) (discussing Southeastern Community            individualized determinations as to the enforcement of the
College v. Davis, 442 U.S. 397, 99 S. Ct. 2361, 60 L.Ed.2d           rule. Such determinations are reasonable accommodations
980 (1979)) (emphasis added). Furthermore, the United States        which would advance both the purposes of Section 504
Court of Appeals in Brennan v. Stewart, 834 F.2d 1248, 1262         and the policies behind the over–19 rule. Under *303
(5th Cir.1988), concluded that “our precedent requires that the     these factual circumstances, the “no-exception” policy to
‘reasonable accommodation’ question be decided as an issue          the over–19 rule must yield to Section 504's reasonable
of fact....”                                                        accommodation requirement established by the United States
                                                                    Supreme Court in Alexander.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

Accordingly, we hold that the trial court did not abuse its
discretion in enjoining the enforcement of the over–19 rule.
Points of error one and two are overruled.
                                                                             MANDATORY FORFEITURE RULE

                                                                   In its fourth and final point of error, the UIL contends that
             EXHAUSTION OF REMEDIES                                the trial court erred in enjoining the mandatory forfeiture rule
                                                                   and in awarding attorneys' fees. It insists that “the rule is
 [5] In its third point of error, the UIL alleges that, because    reasonably related to a legitimate state purpose and is not
the Students did not exhaust the administrative remedies           arbitrary, capricious, or fundamentally unfair.”
under the Individuals with Disabilities Education Act (the
“IDEA”), 20 U.S.C.A. §§ 1400–1484 (West Supp.1992), 6
                                                                   Issue of Mootness
the district court lacked jurisdiction over the causes.
                                                                   The Students reurge this Court to dismiss the appeal as
Specifically, it complains that the Students did not comply
with section 1415(f) of the IDEA which states, “before the         moot. 8 They argue that since the 1991 football season has
filing of a civil action under [the Rehabilitation Act and]        ended and they have graduated, an active controversy *304
such laws seeking relief that is also available under this         no longer exists. The school districts respond by urging that
subchapter, the procedures under subsections (b)(2) and (c) of     such action on our part would vacate the trial court's judgment
this section shall be exhausted to the same extent as would be     and would permit the UIL to invoke the sanctions contained
required had the action been brought under this subchapter.”       in the mandatory forfeiture rule.
20 U.S.C.A. § 1415(f). The applicable remedy under this
statute consists of a due process hearing and subsequent            [6]    [7]    [8] The mootness doctrine is well established.
review for any complaint raised by a handicapped child or          Appellate courts only determine cases in which an actual
its parents regarding the child's education. 20 U.S.C.A. §         controversy exists. Camarena v. Texas Employment Comm'n,
1415(b)(2), (c). The UIL maintains that the Students did not       754 S.W.2d 149, 151 (Tex.1988); Texas Educ. Agency, 797
comply with this prerequisite for civil suits because they did     S.W.2d at 369. The issue of whether an injunction is valid
not request a due process hearing to contest the exclusion of      becomes moot when the injunction does not continue to
                                                                   have effect. See Parr v. Stockwell, 322 S.W.2d 615, 616
interscholastic athletics from their IEPs. 7
                                                                   (Tex.1959); Texas Educ. Agency, 797 S.W.2d at 369; Spring
                                                                   Branch I.S.D. v. Reynolds, 764 S.W.2d 16, 18 (Tex.App.—
The Students respond that the IDEA and Section 504
                                                                   Houston [1st Dist.] 1988, no writ). An appellate court must
are different statutes with different purposes. They urge
                                                                   set aside the judgment and dismiss the cause when an appeal
that while the IDEA strives to assure that handicapped
                                                                   is moot. Texas Educ. Agency, 797 S.W.2d at 369; Texas Parks
children receive appropriate free public education, Section
                                                                   & Wildlife Dep't v. Texas Ass'n of Bass Clubs, 622 S.W.2d
504 prohibits discrimination against handicapped persons.
                                                                   594, 596 (Tex.App.—Austin 1981, writ ref'd n.r.e.).
See Smith v. Robinson, 468 U.S. 992, 1016, 104 S. Ct. 3457,
3470, 82 L. Ed. 2d 746 (1984). The Students argue that their
                                                                    [9] Two exceptions to the mootness doctrine currently
complaint is against the UIL for discrimination on the basis
                                                                   exist: (1) the “capable of repetition exception” and (2) the
of their handicaps, not against the school districts for denial
                                                                   “collateral consequences exception.” General Land Office v.
of a free appropriate public education; hence, relief was only
                                                                   OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex.1990). However,
available under Section 504. They argue that, because the UIL
                                                                   neither exception applies to these causes. See Spring Branch
is not vested with the duty to provide a free appropriate public
                                                                   I.S.D., 764 S.W.2d at 18–19.
education under the IDEA, the Students could not assert their
action against the UIL under the IDEA. The record reflects
                                                                   The UIL urges this Court to avoid dismissal by adopting
that the school districts applied to the UIL for waivers to the
                                                                   a new exception to the mootness doctrine, the “public
rule which the UIL denied. Therefore, the Students and their
                                                                   interest exception.” According to the UIL, thirty-six states
school districts acted in accordance with the UIL rules, and
                                                                   have recognized the “public interest exception,” which
the cause of action was governed by Section 504 and not the
                                                                   allows appellate review of a question of considerable public
IDEA. We agree with the Students regarding this exhaustion
                                                                   importance if that question is capable of repetition between
of remedies point, and thus we overrule the UIL's third point
                                                                   either the same parties or other members of the public but for
of error.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             4
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

                                                                    exception” to the mootness doctrine, and adhere to our earlier
some reason evades appellate review. The UIL points out that
                                                                    ruling overruling the Students' motion to dismiss the appeal
other states have applied this doctrine in high school athletic
                                                                    as moot.
controversies such as this one.

                                                                    Because we elect to review these causes under the “public
In Texas Education Agency, 797 S.W.2d at 369, under
                                                                    interest exception” to the mootness doctrine, and because we
similar facts as these, we determined that the appeal was
                                                                    affirm the lower court's final judgment that the over–19 rule
moot because the football eligibility of the litigating students
                                                                    violates Section 504 of the Rehabilitation Act, we affirm the
had expired. See also Spring Branch I.S.D., 764 S.W.2d
                                                                    district court's ruling that the Students were eligible to play
at 18. However, these cases are distinguishable from the
                                                                    football during the 1991 season. Therefore, since there is no
instant cause. In neither of those cases was the question of
                                                                    basis for the UIL to invoke the mandatory forfeiture rule, we
attorneys' fees involved. 9 Furthermore, in the instant cause,
                                                                    have no need to address its fourth point of error.
the school districts, which are parties to this appeal, have a
direct interest in the continued viability of the district court
judgment to prevent the UIL from enforcing the mandatory
forfeiture rule. See Mahavongsanan v. Hall, 529 F.2d 448                                   CONCLUSION
(5th Cir.1976) (Student brought action to compel university to
                                                                    Finding no error, the judgment of the district court is affirmed.
grant a degree. After injunctive relief was granted, university
awarded degree and appealed the judgment. The Fifth Circuit
Court of Appeals held that the case was not moot because            Parallel Citations
the legal interests of the parties continued to be adverse.).
Therefore, because of these distinguishing facts, we have           81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263
decided to review the case pursuant to a “public interest


Footnotes
1      As a preliminary matter, we address the Students' motion to dismiss this appeal as moot. For reasons discussed later
       in this opinion, we decline to dismiss the appeal as moot.
2      The ARD Committee is composed of, at a minimum, a school administrator, a special education teacher, a regular
       education teacher, and the child's parent. Other persons may be included in the ARD Committee if determined to be
       necessary. One of the functions of the ARD Committee is to develop an individualized educational plan (IEP) for the
       student. Buchanan's IEP did not include interscholastic football as part of his program. Buchanan never petitioned for an
       administrative appeal of the decision of the ARD Committee to the Texas Education Agency. Buchanan's mother testified
       that because the ARD Committee recommended a waiver from the over–19 rule, she agreed with its decision, and thus
       did not feel it was necessary to appeal the decision.
3      See Texas Educ. Agency v. Dallas Indep. Sch. Dist., 797 S.W.2d 367, 369 (Tex.App.—Austin 1990, no writ). (This Court
       held that the appeal in that case was moot, and therefore the underlying order was vacated. Accordingly, the UIL's
       determination of ineligibility became final and triggered the enforcement of the mandatory forfeiture rule).
4      As a preliminary matter, the UIL contends in its second point of error that the Students do not meet the definition of
       “qualified handicapped persons” under section 504 of the Rehabilitation Act. After reviewing the Act and its attendant
       regulations, we reject this argument and conclude that both students meet the definition of “qualified handicapped
       persons.”
5      Although not controlling, this Court looks to federal precedent for its persuasive value.
6      Among the stated purposes of IDEA are
           to assure that all children with disabilities have available to them, within the time periods specified in section 1412(2)
           (B) of this title, a free appropriate public education which emphasizes special education and related services designed
           to meet their unique needs [and] to assure that the rights of children with disabilities and their parents or guardians
           are protected....
         20 U.S.C.A. § 1400(c).
7      The UIL admitted in oral argument that had the school districts declared the Students eligible under the IDEA, the UIL
       would not have abided by such determination. We also note that the school districts requested waivers from the UIL of




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               5
University Interscholastic League v. Buchanan, 848 S.W.2d 298 (1993)
81 Ed. Law Rep. 1145, 1 A.D.D. 742, 3 NDLR P 263

      the over–19 rule, and therefore the Students had no need to invoke an administrative procedure designed to request
      affirmative action from the school authorities.
8     We overruled the Students' original motion to dismiss as moot.
9     If we moot this appeal and the judgment of the district court is vacated, the judgment for attorneys' fees is vacated as well.


End of Document                                                © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                6